McAvoy, J.:
The controversy here is common to that in Farmers’ Loan & trust Co. v. Winthrop (207 App. Div. 356), decided herewith, in so far as it relates to the claim for reimbursement for Federal and State taxes paid by the Farmers’ Loan and Trust Company, as executor, for-the transfer and estate taxes levied upon the properties which passed by the trust; and the rule formulated there applies; and accordingly the judgment appealed from, in so far as it adjudges that the payment of the Federal estate tax on the transfer of the trust property herein by the Farmers’ Loan and Trust Company, as executor of the estate of Helen C. Bostwick, deceased, was proper, should be reversed; it should be adjudged that such executor is entitled to be reimbursed out of the trust fund for the Federal estate tax; and said judgment should in all other respects be affirmed.
Clárke, F. J., Dowling, Finch and Martin, JJ., concur.
Judgment reversed to the extent indicated in opinion and in other respects affirmed. Settle order on notice.